DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-12, 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4, recite “logically splitting image content into segments of a desired interval designated by a read offset of each segment, without splitting the image content” which renders the claim indefinite.  As the claim current recites “logically splitting the image content”….”without splitting the image content”, it is unclear exactly what is occurring in this step, and how the “image content” would be split without splitting the image content.
While claim 1, lines 20-23, recite “splitting the image content into segments of a group of pictures (GOP) unit in response to a segment of the GOP unit being not smaller than a segment of a predetermined minimum unit”, it is unclear as to exactly how the “image content” is being split.  The current phrasing of “segments of a group of pictures (GOP) unit” appears to suggest a single GOP unit which itself is made of multiple segments, as a “segment of the GOP unit” is compared to a “segment of a predetermined minimum unit”.
 While claim 1, lines 24-26, recite “splitting the image content into segments of the predetermined minimum unit in response to a segment of the GOP unit being smaller than a segment of the predetermined minimum unit”, it is unclear as to exactly how the “image content” is being split.  The current phrasing of “into segments of the predetermined minimum unit” appears to suggest a single predetermined minimum unit which itself is made of multiple segments, as a “segment of the GOP unit” is compared to a “segment of a predetermined minimum unit”.

Claim 11, lines 5-6, recite “logically splitting image content into segments of a desired interval designated by a read offset of each segment, without splitting the image content” which renders the claim indefinite.  As the claim current recites “logically splitting the image content”….”without splitting the image content”, it is unclear exactly what is occurring in this step, and how the “image content” would be split without splitting the image content.
While claim 11, lines 23-25, recite “splitting the image content into segments of a group of pictures (GOP) unit in response to a segment of the GOP unit being not smaller than a segment of a predetermined minimum unit”, it is unclear as to exactly how the “image content” is being split.  The current phrasing of “segments of a group of pictures (GOP) unit” appears to suggest a single GOP unit which itself is made of multiple segments, as a “segment of the GOP unit” is compared to a “segment of a predetermined minimum unit”.
 While claim 11, lines 26-28, recite “splitting the image content into segments of the predetermined minimum unit in response to a segment of the GOP unit being smaller than a segment of the predetermined minimum unit”, it is unclear as to exactly how the “image content” is being split.  The current phrasing of “into segments of the predetermined minimum unit” appears to suggest a single predetermined minimum unit which itself is made of multiple segments, as a “segment of the GOP unit” is compared to a “segment of a predetermined minimum unit”.

Claim 12, lines 5-6, recite “logically splitting image content into segments of a desired interval designated by a read offset of each segment, without splitting the image content” which renders the claim indefinite.  As the claim current recites “logically splitting the image content”….”without splitting the image content”, it is unclear exactly what is occurring in this step, and how the “image content” would be split without splitting the image content.
While claim 12, lines 23-25, recite “splitting the image content into segments of a group of pictures (GOP) unit in response to a segment of the GOP unit being not smaller than a segment of a predetermined minimum unit”, it is unclear as to exactly how the “image content” is being split.  The current phrasing of “segments of a group of pictures (GOP) unit” appears to suggest a single GOP unit which itself is made of multiple segments, as a “segment of the GOP unit” is compared to a “segment of a predetermined minimum unit”.
 While claim 12, lines 26-28, recite “splitting the image content into segments of the predetermined minimum unit in response to a segment of the GOP unit being smaller than a segment of the predetermined minimum unit”, it is unclear as to exactly how the “image content” is being split.  The current phrasing of “into segments of the predetermined minimum unit” appears to suggest a single predetermined minimum unit which itself is made of multiple segments, as a “segment of the GOP unit” is compared to a “segment of a predetermined minimum unit”.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amended claim language is now rejected under 35 U.S.C. 112(b) rendering the claim indefinite regarding the splitting of the image content, as it is unclear how the image data is being split, as the claim language suggests splitting a GOP unit into plural segments of the GOP unit or a predetermined minimum unit into segments of the predetermined minimum unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424